Citation Nr: 0520201	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  02-14 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for gallbladder 
dyskinesia.

2.  Entitlement to service connection for residuals of shell 
fragment wounds to the left leg. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel







INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1955.

By an August 2001 RO decision, service connection for 
gallbladder dyskinesia was denied.  The veteran appealed this 
decision to the Board of Veterans' Appeals (Board).  In 
January 2004, the Board denied the claim.  Thereafter, the 
veteran appealed this decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In an August 2004 Order, the 
Court vacated the Board decision and remanded the matter for 
readjudication.
 
The Board notes that the veteran's representative, in a 
statement dated June 2005, indicated that the veteran was 
also claiming service connection for a heart condition 
manifested by chest pain, and this issue is therefore 
referred to the RO for appropriate action.

The claim of service connection for residuals of shell 
fragment wounds to the left leg is REMANDED to the agency of 
original jurisdiction via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDING OF FACT

Gallbladder dyskinesia is not of service origin or related to 
any incident of service.


CONCLUSION OF LAW

Gallbladder dyskinesia was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
course of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the pertinent rating decision, a statement of the case 
dated July 2002, and a VCAA letter dated June 2001.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  He was also informed 
of what evidence VA would obtain.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available relevant records 
identified have been obtained and associated with the claims 
folder.  The veteran has received several VA examinations 
during the course of this appeal.  The Board notes the 
veteran was provided notice of the division of responsibility 
in obtaining evidence pertinent to the case and ample 
opportunity to submit and/or identify such evidence.  
Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  

VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Furthermore, the Board points out that the Court vacated and 
remanded a prior decision as to this issue, specifically 
because a January 2002 rating decision appeared to consider 
service medical records dated January 1954 to January 1955, 
which, the Court finds, implies that there are outstanding 
service medical records from 1954 and 1955 that were not 
considered in the Board's prior decision.  However, the Board 
points out that this rating decision also improperly listed 
the veteran's dates of service as January 1954 to January 
1955, and not his proper dates of service, January 1952 to 
January 1955.  That decision further indicated that these 
service medical records at issue were reviewed in October 
2001.  The Board points out that it reviewed all of the 
service medical records contained in the veteran's claims 
file in adjudication of this case, and notes that these were 
all contained in a folder with a cover letter dated October 
2001.  Thus, the Boards finds that the rating decision of 
January 2002, in indicating that it reviewed all service 
medical records from January 1954 to January 1955, was simply 
attempting to restate the dates of service, which it had 
previously incorrectly noted, most likely as a typographical 
error, as starting in January 1954, and that there are no 
specific outstanding records from 1954 or 1955 that have not 
already been associated with the veteran's claims files or 
considered by the Board.  Therefore, the Board can proceed 
with readjudication of this case.

Factual background

A review of the service medical records shows that they are 
partially damaged due to involvement in a fire in 1973 at the 
National Personnel Records Center.  In O'Hare v. Derwinski, 1 
Vet. App. 365 (1991), the Court held that where service 
medical records are presumed destroyed, the Board's 
obligation is to explain its findings and conclusions, and to 
consider carefully the benefit of the doubt rule, is 
heightened.  Several of these records have been damaged by 
fire and water, such that they are no longer legible.

The available service medical records show that, beginning in 
September 1952, the veteran was evaluated for epigastric 
complaints.  He was hospitalized for several complaints, 
including epigastric pain, diarrhea, dizziness and 
nervousness, in November and December 1952.  An upper 
gastrointestinal series study was normal.  Evaluations showed 
no physical abnormalities and the impressions included 
psychogenic gastrointestinal reaction and a passive 
aggressive disorder.  The records show no abnormality of the 
gallbladder.

The veteran was hospitalized at a private facility in April 
1996 for chest pain suggestive of myocardial ischemia.  In 
May 1996, a HIDA scan was performed, which showed decreased 
contraction of the gallbladder with a low ejection fraction 
after the administration of cholecystokinin, which was 
considered compatible with gallbladder dyskinesia.

An examination was conducted by VA in July 2000.  At that 
time, the veteran's previous gallbladder series, showing 
decreased constriction of the gallbladder compatible with 
gallbladder dyskinesia, was noted.  The veteran was noted to 
report complaints of occasional right upper quadrant pain 
radiating to the back, but no vomiting, hematuria, melena, 
fatigue, weakness, depression, or anxiety.  The diagnosis 
made was gallbladder dyskinesia, by gallbladder series.

Recent VA outpatient treatment records, dated 2002 and 2003, 
show treatment for several disabilities, but not gallbladder 
dyskinesia.  A November 2002 outpatient treat note indicates 
that veteran was assessed with gastritis, most likely related 
to the use of medication.

Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131.  If a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).

In this regard, the evidence of record clearly shows that the 
veteran had complaints of gastrointestinal distress while on 
active duty, but was never shown to have a gallbladder 
problem.  As noted above, the veteran was diagnosed with a 
psychogenic gastrointestinal reaction in service.  The 
evidence of record does not show that gallbladder dyskinesia 
was manifested until 1996, forty one years after the 
veteran's separation from service.  Furthermore, no competent 
medical evidence has been presented to indicate that the 
veteran's gallbladder dyskinesia was related to service in 
any way, to include as related to his epigastric complaints 
in service.  Thus, with no evidence having been presented to 
indicate the veteran was diagnosed with gallbladder disorder 
any earlier than over 40 years after his seperation from 
service, and no evidence having been presented linking the 
veteran's gallbladder dyskinesia to service, the Board finds 
that the preponderance of the evidence shows that the 
veteran's gallbladder dyskinesia diagnosis is not related to 
service.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Service connection for gallbladder dyskinesia is denied.


REMAND

The Board notes that, in October 2002, the veteran was denied 
service connection for left leg metallic retained fragments.  
Statements and additional evidence from the veteran, received 
in March 2003 and July 2003, clearly show his timely 
disagreement with this denial.  A thorough review of the 
record however does not show that the veteran has ever 
received a Statement of the Case as to this issue.

In Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), the 
United States Court of Appeals for Veterans Claims determined 
that, in a case in which a veteran expressed disagreement in 
writing with an RO decision and the RO failed to issue a 
statement of the case, the Board should remand the issue to 
the RO for the issuance of a statement of the case.  As such, 
the matter must be remanded for an issuance of a statement of 
the case, regarding this issue.

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought and a timely substantive 
appeal.  See 38 U.S.C.A. § 7105 (West 2002).  Roy v. Brown, 5 
Vet. App. 554 (1994).  The RO should return this issue to the 
Board only if the veteran perfects the appeal in full 
accordance with the provisions of 38 U.S.C.A. § 7105.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should furnish the veteran and 
his representative a statement of the 
case as to the issue of entitlement to 
service connection for left leg metallic 
retained fragments.  The statement of 
the case should include all relevant law 
and regulations pertaining to that 
matter.  The veteran must be advised of 
the time limit in which he may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b) (2002).  Thereafter, if an 
appeal has been perfected, this issue 
should be returned to the Board.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                     
______________________________________________
	K. Parakkal	
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


